DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–4 and 10–19 is/are pending.
Claim(s) 1–4, 10, and 11 is/are being treated on their merits.
Claim(s) 12–19 is/are withdrawn from consideration.
Claim(s) 5–9 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 March 2021 was filed after the mailing date of the non-final Office Action on 08 December 2020.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claim(s) 1–4, 10, and 11 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites the limitations "wherein after the charging and discharging process, the TiO2 nanostructure comprises an inner crystalline phase and an outer amorphous phase" and "wherein the outer amorphous phase comprises TiO2 and amorphous carbon, wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage from 0.01 to 3.0 V." Applicants have indicated that these limitations are supported by claims 8 and 9 and paragraphs [0032], [0040], [0041], [0051], [0053], and [0054]. Claim 8 and 9 do not describe an outer amorphous phase including amorphous carbon. Paragraphs [0032], [0040\, [0041], and [0051] does not describe an amorphous carbon. Paragraph [0053] describes an amorphous carbon. However, the amorphous carbon described in paragraph [0053] is not described as being after the charging and discharging process. Paragraph [0053] references Fig. 6, which illustrates as-prepared PS-TNT (e.g., [0016]). Paragraphs [0053] and [0054] appear to describe amorphous carbon promotes activation of TNT, not that carbon is activated by the charging and discharging process at a voltage from 0.01 to 3.0 V. The original disclosure does not support an outer amorphous phase, present after a charging and discharging process, includes an amorphous carbon and the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage from 0.01 to 3.0 V. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2–4, 10, and 11 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4, 10, and 11 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicants' amendment(s) have overcome the rejection(s) of claim(s) 2, 3, and 5–7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Arguments
Applicant's arguments filed 08 March 2021 have been fully considered but they are not persuasive.
Applicants argue support for an outer amorphous phase that includes amorphous carbon wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage operating window of 0.01 to 3.0 V can be identified from the method that forms the TiO2 structure recited in independent claim 1 (P5/4). Claim 1 recites inter alia "wherein the TiO2 nanostructure has been charged and discharged for at least 10,000 cycles between a high voltage of 1.0 to 3.0 V and a low voltage of 0.01 to 3.0 V at a charging rate of 2 to 100 C, wherein 1 C represents 175 mA/g." The method recited in claim 1 makes no mention of an amorphous carbon. Therefore, the method that forms the TiO2 structure recited in claim 1 does not support an outer amorphous phase that includes amorphous carbon wherein the 
Applicants argue paragraph [0050] demonstrates the charging and discharging regime at the claimed voltage ranges (P6/¶1). Paragraph [0050] does not describe the crystallinity of the carbon present in an outer phase of the titanium oxide nanostructure after the charging and discharging process. The only description within the original disclosure of an amorphous carbon is at paragraph [0053]. Paragraph [0053] is describing as-prepared PS-TNT. Paragraph [0053] does not describe amorphous carbon is present after the charging and discharging process, which is currently claimed. Emphasis added. Therefore, paragraph [0050] does not support an outer amorphous phase that includes amorphous carbon wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage operating window of 0.01 to 3.0 V.
Applicants argue paragraphs [0031] and [0032] describe the polystyrene-derived carbon/TiO2 nanotube undergoes such activation regime and has the extraordinary capacity (P6/¶1). Claim 1 recites inter alia "wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage from 0.01 to 3.0 V." Paragraphs [0031] and [0032] do not describe an activation of carbon or an amorphous carbon. Therefore, paragraph [0031] and [0032] do not support an outer amorphous phase that includes amorphous carbon wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage operating window of 0.01 to 3.0 V.
Applicants argue the resultant claimed TiO2 nanostructure prior to such activation regime (P6/¶2). It is noted that the features upon which applicant relies (i.e., a TiO2 nanostructure prior to an activation regime) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites "wherein after the charging and discharging process, the TiO2 nanostructure comprises an inner crystalline phase and an outer amorphous phase." Emphasis added. Claim 1 is not directed to a TiO2 nanostructure prior to such activation regime. Therefore, a TiO2 nanostructure prior to such activation regime do not support an outer amorphous phase that includes amorphous carbon after the charging and discharging process and wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage operating window of 0.01 to 3.0 V.
Applicants argue the TiO2 nanostructure comprises a TiO2 nanostructure attached with a plurality of conductive carbonaceous carbon particles prior to such an activation regime (P6/¶2). It is noted that the features upon which applicant relies (i.e., a TiO2 nanostructure prior to an activation regime) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites "wherein after the charging and discharging process, the TiO2 nanostructure comprises an inner crystalline phase and an outer amorphous phase." Emphasis added. Claim 1 is not directed to a TiO2 nanostructure prior to such activation regime. Further, paragraphs [0036] and [0047]. Neither paragraphs [0036] nor [0047] describe an activation of carbon or an amorphous carbon. Therefore, the TiO2 nanostructure comprises a TiO2 nanostructure attached with a plurality of conductive carbonaceous carbon particles prior to such an activation regime does not support an outer amorphous phase that includes amorphous carbon wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage operating window of 0.01 to 3.0 V.
an amorphous carbon" and "wherein after the charging and discharging process, the TiO2 nanostructure comprises an inner crystalline phase and an outer amorphous phase." Emphasis added. Paragraph [0047] does not describe the crystallinity of the carbon. Paragraph [0047] describes Fig. 1(b). Paragraph [0047] and Fig. 1(b) are directed to structure prior to a charging and discharging. Therefore, paragraph [0047] does not support an outer amorphous phase that includes amorphous carbon wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage operating window of 0.01 to 3.0 V.
Applicants argue paragraph [0053] substantiates a coverage of amorphous carbon on the TiO2 nanostructure (P6/¶2). Paragraph [0053] is describing as-prepared PS-TNT. Paragraph [0053] does not describe amorphous carbon is present after the charging and discharging process, which is currently claimed. Emphasis added. Therefore, paragraph [0053] does not substantiate an amorphous carbon after the charging and discharging process.
Applicants argue the calcined TiO2 nanostructure having the amorphous carbon is subjected to the charging and discharging regime at the claimed voltage range as understood from paragraph [0054] (P6/¶3). Paragraph [0054] does not describe amorphous carbon is present after the charging and discharging process, which is currently claimed. Emphasis added. Further, paragraph [0053] states "[t]he function of amorphous carbon derived from PS is to promote the activation process rate of TNT. It is clear from paragraphs [0053] and [0054] the activation is referring to an activation of a titanium nanotube and not a carbon. Therefore, the calcined TiO2 nanostructure having the amorphous carbon being subjected to the charging and discharging regime at the claimed voltage range as understood from paragraph [0054] does not 
Applicants argue there is sufficient written description support for "wherein after the charging and discharging process, the TiO2 nanostructure comprises an inner crystalline phase and an outer amorphous phase" and "wherein the outer amorphous phase comprises amorphous TiO2 and amorphous carbon, wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage from 0.01 to 3.0 V" (P7/¶1). The original disclosure does not support "wherein after the charging and discharging process, the TiO2 nanostructure comprises an inner crystalline phase and an outer amorphous phase" and "wherein the outer amorphous phase comprises amorphous TiO2 and amorphous carbon, wherein the amorphous carbon comprises carbon activated by the charging and discharging process at a voltage from 0.01 to 3.0 V" as detailed above. The original disclosure may support "wherein after the charging and discharging process, the TiO2 nanostructure comprises an inner crystalline phase and an outer amorphous phase" and "wherein the outer amorphous phase comprises amorphous TiO2 and carbon, wherein the TiO2 nanostructure comprises TiO2 activated by the charging and discharging process at a voltage from 0.01 to 3.0 V."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Capiglia (US 2018/0261838 A1) discloses an electrode material comprising a carbo doped TiO2-bronze nanostructure (Fig. 1, [0030]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725